

116 HJ 19 IH: Proposing an amendment to the Constitution of the United States to allow Congress to limit the number of terms that Representatives and Senators may serve.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 19IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Norman submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to allow Congress to limit the
			 number of terms that Representatives and Senators may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Congress may by law limit the number of terms that Representatives and Senators may serve. . 